Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "partly different" in claims 1 is a relative term which renders the claim indefinite.  The term "partly different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz et al. (U.S. Pub No. 2020/0221518 A1)

1. Schmitz teaches a configurable computerized wireless device for use in a wireless network, the computerized wireless device comprising: programmable logic array apparatus comprising a plurality of configurable logic elements [par 0247 client device may be executed by the processor apparatus 1102, dedicated hardware, and/or any other form of logic that performs logical operations. Examples of processing alternatives include, without limitation, reduced instruction set computer (RISC) processors, complex instruction set computing (CISC) processors, field-programmable gate arrays (FPGAs), application specific integrated circuits (ASICs), digital signal processors (DSP) and programmable logic devices (PLDs)], and a plurality of radio apparatus in data communication with the programmable logic array apparatus [par 0100, 0111, utilizing a core network 102, one or more next generation Node Bs (gNBs) 104a, 104n, and user equipment (UEs) 106a, 106b, 106n. UEs 106 may include mobile client devices, e.g., smartphones, tablets, laptops, phablets, smartwatches, personal digital assistants, smart home devices (e.g., able to read out statically programmed or dynamically formed words), and the like. A network architecture, interconnected via wireless or wired means, that utilizes two or more client devices located near the "edge" of the network (i.e., proximate to user devices, usage premises, etc.) to enable a given client device to execute operations related to computations, storage operations, and/or data communication, particularly with respect to one or more other client devices], and wherein the programmable logic array apparatus includes logic configured to, par 0255, a network service provider (e.g., MNO or MSO) that provides control and user-management functionalities, and may have multiple gNBs associated therewith. The aforementioned 5G RF antenna(s) are configured to detect and transceive signals from radio access technologies (RATs), particularly with network devices (e.g., client devices)]; obtain data relating to one or more network conditions associated with each of the one or more wireless network apparatus [par 0076, Devices are assigned rules and/or triggering conditions which when triggered during subsequent routine usage, establish a "confluent" fog network without requiring central network management overhead at the time of "confluence". In other words, by collecting routine usage data and neighboring device data, the likely participants of a fog network can be predicted and prepared ahead of time. Specifically, the participants can exchange security information in advance, so as to enable fog connectivity when a confluence of triggering events occurs]; store the obtained data [par 0075, In one exemplary embodiment, devices store routine usage data and neighboring device data. The routine usage data and neighboring device data is analyzed via e.g., machine learning and/or other heuristics to determine a set of "routine rules" and/or "routine trigger" conditions]; and change configuration of at least one of the plurality of radio apparatus based at least on the obtained data relating to the one or more network conditions [par 0105, 0169, Additionally, overall network operation could be centrally managed by the network operator based on e.g., prevailing operational conditions in the network, changes in user population and/or makeup of users at the venue, business models (e.g., to maximize profitability or provide other benefits), spectrum channel changes or withdrawals, or even simply to enhance user experience using one radio access network (e.g., 3GPP-based 3G/4G/4.5G network) when another radio access network (e.g., WLAN) is sub-optimal for whatever reason. In one exemplary embodiment, the user may opt-in to fog networking and/or explicitly identify or constrain routine trigger and/or routine rule determination for such defined points or events], the change in configuration enabling an establishment of data communication with second one or more wireless network apparatus that are at least partly different from the identified one or more wireless network apparatus [par 0167, In contrast, the user may consume fog network resources during leisure periods when he would like to preserve his own device resources and/or even extend his performance beyond the device capabilities. In some variants, the user may further identify particular users to network with e.g., for privacy reasons. For example, a user may only wish to form fog networks with people that are of his own social network or workplace. Similarly, a parent may restrict their children's devices to only accept connections to specific people]


2. Schmitz display the configurable wireless device of Claim 1, wherein: the programmable logic array apparatus comprises a field programmable gate array apparatus comprising a plurality of preconfigured logic blocks [par 0247, Any process required by the client device may be executed by the processor apparatus 1102, dedicated hardware, and/or any other form of logic that performs logical operations]; and the radio apparatus each comprise transceiver apparatus compliant with 3GPP (Third Generation Partnership Project) Long Term Evolution or 5GNew Radio protocols and are configured to operate in at least one quasi-licensed frequency band [par 0213, Thus, in one exemplary embodiment, the time-shifted communication stack is subsumed or otherwise integrated within the 3GPP communication stack (e.g., a 5G 3GPP communication stack). Alternatively, the communication stack maybe distinct from the existing 3GPP communications stack].


8. Schmitz demonstrates the configurable wireless device of Claim 1, wherein the programmable logic array apparatus comprises logic configured to utilize data relating to one or more rules for determination of which one of the one or more wireless network apparatus to connect, the determination based at least in part on the obtained data [Schmitz par 0075, In one exemplary embodiment, devices store routine usage data and neighboring device data. The routine usage data and neighboring device data is analyzed via e.g., machine learning and/or other heuristics to determine a set of "routine rules" and/or "routine trigger" conditions. In some variants, multiple sets of routine usage data and/or device data are combined and considered together for overall network optimization].

9. Schmitz convey the configurable wireless device of Claim 1, wherein the programmable logic array apparatus comprises logic configured to: cause transmission of the obtained data to a network-based computerized process via at least one of radio apparatus and a wireless network apparatus in wireless communication par 0101, For example, at one end of the scale, a 5G-enabled network may accommodate a backhaul and legacy access point or base station used in, e.g., a traditional "cloud" network. At the other end, a "fog" network (described in greater detail hereinafter) may be configured to exchange data through densely distributed wireless radio access nodes. These widely distributed access nodes may further leverage the enhanced communication protocol with the ubiquity of access nodes to achieve the aforementioned ultra-high data rate and ultra-low latency. A "crosshaul" may have properties of both a backhaul and a front haul]; and utilize data received from the network-based computerized process to implement a change or modification to the existing configuration, the change or modification comprising at least utilization of a different subset of the plurality of radio apparatus for wireless communication to or from the configurable wireless device [par 0160, 0173, However, since only a subset (e.g., one) of the participating oversubscribed devices needs to satisfy the oversubscribed request, once the subset of the oversubscribed routine triggers and/or routine rules has been satisfied. In some cases, a shared control channel may be used to distribute routine rules and/or routine triggers. In other cases, a shared control channel may configure participants of the fog network to establish a dedicated D2D channel to exchange routine triggers and/or routine rules. In still other cases, a dedicated channel may enable participants of the fog network to exchange routine triggers and/or routine rules directly].


par 0181, Priority values may be assessed according to a common absolute scale or according to a relative or otherwise subjective scale. In one such example of an absolute priority scheme, a centralized network entity may select a priority value within a range (e.g., 1 to 3, 3 being the highest priority)].


18.  Schmitz discloses the configurable wireless device of Claim 17, wherein the programmable logic array apparatus further comprises logic configured to, when executed, iteratively determine the respective ranks individually the one or more wireless network apparatus [par 0181, Priority values may be assessed according to a common absolute scale or according to a relative or otherwise subjective scale. In one such example of an absolute priority scheme, a centralized network entity may select a priority value within a range (e.g., 1 to 3, 3 being the highest priority)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S. Pub No. 2020/0221518 A1) in view of Laneman et al. (U.S. Pub No 2016/0150415 A1).


3. Schmitz defines the configurable wireless device of Claim 2, wherein: the configurable wireless device comprises part of a Citizens Broadband Radio Service (CBRS) Fixed Wireless Access (FWA) device [par 0249, Additional unlicensed, licensed, or quasi-licensed air interfaces may also be used via the shown network architecture, including, e.g., Wi-Fi, CBRS (Citizens Broadband Radio Service)-based LTE, and non -CBRS-band LTE];
 	Schmitz fail to show the at least one quasi-licensed frequency band comprises a CBRS band between 3.550 and 3.70 GFIz, and the at least one quasi-licensed frequency band is assigned to the FWA device by a network spectrum allocation device.
 	In an analogous art Laneman show the at least one quasi-licensed frequency band comprises a CBRS band between 3.550 and 3.70 GHz, and the at least one quasi-licensed frequency band is assigned to the FWA device by a network spectrum allocation device [par 0031, The techniques of the present disclosure are applicable to any number of tiers of users. For example, the FCC has approved a three-tier Citizens Broadband Radio Service (3.550 GHz-3.700 GHz) having incumbent access users (authorized federal or certain satellite service providers protected from interference from lower tiers), priority access licensed users (who can competitively bid on portions of the spectrum), and general authorized access users who can use any band not assigned to a higher tier and who may opportunistically operate on unused priority access channels].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz and Laneman because a spectrum sensing system for identifying a spectrum opportunity in a sparse wideband spectrum.

8.  	Claims 4, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S.2020/0221518 A1) in view of Viana et.al. (U.S. Pub No 2003/0146826 A1).

4. Schmitz disclose the configurable wireless device of Claim 1, Schmitz fail to show wherein each of the radio apparatus comprises one or more antenna elements comprise a beam width or dispersion less than or equal to a prescribed amount.
 	In an analogous art Viana show wherein each of the radio apparatus comprise one or more antenna elements comprise a beam width or dispersion less than or equal to a prescribed amount [par 0079, plot of antenna system beams provided by combining predetermined ones of the external antenna elements and the resulting detection zone which can be provided by the BUA system 10 having a single full-width aperture operating in the near field. FIG. 8B shows a single full-width aperture split into right and left halves operating in the near field].


5. Schmitz and Viana illustrate the configurable wireless device of Claim 4, Schmitz fail to show wherein: the configurable wireless device comprises a structure having an equilateral geometric shape, with at least one of the one or more plurality of antenna elements associated with each of a respective facet of the structure; and the prescribed amount comprises an amount such that an amount of beam overlap between two antenna elements of adjacent ones of the radio apparatus comprises approximately thirty percent (30%).
 	In an analogous art Viana show wherein: the configurable wireless device comprises a structure having an equilateral geometric shape, with at least one of the one or more plurality of antenna elements associated with each of a respective facet of the structure [par 0104, The resulting aperture taper is smaller, balanced between collimation and sidelobe levels (SLLs) and the resulting field pattern has substantially parallel-edged beams extending out from the aperture. This pattern better approximates the rectilinear shape of desired coverage zone where the beam is formed close to the antenna aperture in this desired shape and coverage extends to the full width of the aperture. The zone coverage characteristics are a tradeoff between several characteristics including azimuth coverage, sidelobe levels, and ripple across the main lobe]; and the prescribed amount comprises an amount such that an amount par 0080, The resultant combined beam array factor is shown. The combined beams 226a and 226b approximately cover the back-up area in azimuth with an approximately twenty degree beam dispersion in elevation. A taper illumination on the sources using an aperture taper weighting provides a quasi-collimated beam in the near field]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz and Viana because this provides a backup aid indication system includes a sensor for providing detection coverage in a predetermined coverage zone behind a vehicle.

9.  	Claim 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S.2020/0221518 A1) in view of Viana et.al. (U.S. Pub No 2003/0146826 A1) in further view of Ashrafi et al. (U.S. Pub No. 2018/0343567 A1).


6. Schmitz and Viana creates the configurable wireless device of Claim 4, Schmitz and Viana fail to show wherein: the configurable wireless device comprises logic which is configured to, when executed, cause establishment of simultaneous wireless connections via at least two of the plurality of radio apparatus with respective ones of different network apparatus; and the wireless device further comprises logic configured to enable aggregation or disaggregation of packets associated with a 
 	In an analogous art Asrafi show wherein: the configurable wireless device comprises logic which is configured to, when executed, cause establishment of simultaneous wireless connections via at least two of the plurality of radio apparatus with respective ones of different network apparatus [par 0114, In heterogeneous networks, multi-connectivity helps provide an optimal user experience based on LTE and 5G capabilities, such as high bandwdth and rates of high frequency, network coverage and reliable mobility of low frequency, and accessible Wi-Fi. This could mean a combined coordination of licensed, shared and unlicensed bands to support power users that use high-bandwidth applications. In scenarios that require high bandwdth or continuity, a user requires multiple concurrent connections]; and the wireless device further comprises logic configured to enable aggregation or disaggregation of packets associated with a common application of the wireless device from or to the at least two wireless connections, respectively [par 0114, In scenarios that require high bandwdth or continuity, a user requires multiple concurrent connections. For example, data aggregation from multiple subscriptions to 5G, LTE, and Wi-Fi (licensed, shared and unlicensed bands) to aggregate and produce high bandwdth. An LTE network access has to maintain continuity after a user has accessed a 5G high-frequency small cell].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Viana, and Ashrafi because this provides connections between a public wireless network and wireless devices includes a first 


7. Schmitz, Viana and Ashrafi illustrate the configurable wireless device of Claim 6, Schmitz and Viana fail to show wherein the aggregation or disaggregation of packets associated with a common application of the wireless device from or to the at least two wireless connections, respectively comprises aggregation or disaggregation via a transport layer protocol operative to execute on a processing device of the configurable wireless device.
 	In an analogous art Ashrafi show wherein the aggregation or disaggregation of packets associated with a common application of the wireless device from or to the at least two wireless connections [par 0217, The OpenDaylight controller 2910 utilizes an application program interface 3004 for enabling communications between the controller 2910 and an orchestrator 2912. The orchestrator 2912 dynamically optimizes the small cell network by minimizing power and latency while maximizing the capacity of the network. The network KPI3002 must maintain a communication channel 2906 with the SDN controller 3004 in order to be able to exchange control plane messages with the small cell nodes 2908], respectively comprises aggregation or disaggregation via a transport layer protocol operative to execute on a processing device of the configurable wireless device [par 0213, The OpenFlow protocol is layered on top of the transmission control protocol and proscribes the use of transport layer security].
.

10. 	 Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S.2020/0221518 A1) in view of Chakraborty et.al. (U.S. Pub No 2017/0140073 A1) in further view Su et al. (U.S. Pub No. 2016/0066242 A1). 

10. Schmitz display integrated circuit (1C) apparatus for configuring a wireless device having a plurality of radio apparatus, the 1C apparatus comprising: [par 0061, gate arrays (e.g., FPGAs), PLDs, reconfigurable computer fabrics (RCFs), array processors, secure microprocessors, and application-specific integrated circuits (ASICs). Such digital processors maybe contained on a single unitary 1C die, or distributed across multiple components], the CLBs configured for data communication via first one or more of the plurality of radio apparatus via one or more input and output (I/O) contacts [par 0155, 0221, As used herein, the term "routine rule" refers mechanisms and/or logic configured to execute a sequence of actions in preparation for, or upon the occurrence of a future event. For example, a routine rule may include downloading content and/or reserving bandwidth (or networking resources) to transfer the downloaded content to another user that may be present at a fog networking opportunity characterized by a geographic location at a date and time range. In another example, a routine rule may include minimizing non-essential tasks so as to provide processing cycles for the fog networking opportunity. As previously alluded to, existing 3GPP networks were designed around the cellular network paradigm and have always assumed that a UE would communicate with other logical entities via control plane routing controlled by a base station, wireless access point, etc. In contrast, the various fog networks described herein may be dynamically organized as a loose coalition of user devices in D2D networks of varying complexity]; comprising performance monitoring logic, the performance monitoring logic in data communication with at least a portion of the one or more first CLBs [par 0142, 0236, In other embodiments, the device (e.g., a base station, an access point, a network controller, or other networking entity) may be tracking a user device. In still other embodiments, the device (e.g., paypoint, Internet of Things (loT), cameras, beacons, and/or any number of other active or passive monitoring devices) may be collecting the ephemera of user data that is thrown off by any number of personal interactions that maybe associated with a user routine], and configured to determine at least one performance parameter associated with wireless connections between the first one or more radio apparatus and one or more serving base stations [par 0169, For example, the user may explicitly enable his device to cache content for others and/or provide surplus processing resources for the fog network during sleep periods. In contrast, the user may consume fog network resources during leisure periods when he would like to preserve his own device resources and/or even extend his performance beyond the device capabilities. In some variants, the user may further identify particular users to network with e.g., for privacy reasons]; and configured to utilize at least the determined at least one performance par 0099, The aforementioned split options are intended to enable flexible hardware implementations which allow scalable cost-effective solutions, as well as coordination for e.g., performance features, load management, and real-time performance optimization. Moreover configurable functional splits enable dynamic adaptation to various use cases and operational scenarios. Factors considered in determining how/when to implement such options can include: (i) QoS requirements for offered services], and (ii) enable reconfiguration of the one or more first CLBs for data communication via second one or more of the plurality of radio apparatus, the second one or more radio apparatus configured for wireless connections with second one or more serving base stations [par 0166, For example, a user may configure their device to participate in the fog network. As a result the device may identify routine triggers, and the network may assign routine rules based on various network conditions]
 	Schmitz fail to show one or more first configurable logic blocks (CLBs), one or more second CLBs, one or more third CLBs comprising decision making logic, the one or more third CLBs in data communication with the one or more second CLBs
 	In an analogous art Chakraborty show one or more first configurable logic blocks (CLBs), one or more second CLBs, one or more third CLBs comprising decision making logic, the one or more third CLBs in data communication with the one or more second CLBs [par 0062-0064, Block 822 maybe followed by block 824, "DEFINE ONE OR MORE PLACEMENT CONSTRAINTS FOR THE BASE ELEMENTS", where the placement module 627 may define the constraints for the base element such that routing and/or interconnect delays in the circuit design. Block 824 may be followed by block 826, "GENERATE A PLACEMENT OUTPUT ASSOCIATED WITH THE CIRCUIT DESIGN BASED ON THE MAPPED BASE ELEMENTS AND THE ONE OR MORE PLACEMENT CONSTRAINTS", where the placement module 627 may generate the placement output for the FPGA circuit design. The placement module 627 may generate the placement output by cascading one or more of ripple carry adders and/or hybrid ripple carry adders].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz and Chakrabooty because provide design automation of large adders and counters on field programmable gate arrays (FGPAs) through constrained placement.
 	Schmitz and Chakrabooty fail to show the second one or more serving base stations having at most a partial overlap with the first one or more serving base stations, the second one or more radio apparatus being selected to have at most a partial overlap with the first one or more radio apparatus.
 	In an analogous art Su show the second one or more serving base stations having at most a partial overlap with the first one or more serving base stations, the second one or more radio apparatus being selected to have at most a partial overlap with the first one or more radio apparatus [par 0054, The different base stations may be considered to serve different cells, while the different cells may feature overlapping coverage areas. A UE device moving in and out of different coverage areas may lead to a need for handing over facilitation of the communication of the UE device from a currently serving base station to a different base station. For example, UE 106A may be serviced by base station 102, but UE 106A may subsequently move into a coverage area (or cell) primarily serviced by base station 105, in which case the communication of UE 106A may be handed over, by way of a handover (HO) procedure from base station 102 to base station 105]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Chakrabooty, and Su because method for saving power in a radio receiver implemented in a wireless communications device.

11. Schmitz, Chakrabooty, and Su describe the 1C of Claim 10, wherein one or more of the one or more first or second CLBs are configured to perform at least one of (i) packet aggregation, or (ii) network congestion control, for data packets exchanged between the wireless device and base stations via two or more of said wireless connections [Schmitz, par 0106, For example, the service provider network 100 aggregated and/or analyzed subscriber- or account-specific data (including inter alia, particular mobile devices associated with such subscriber or accounts) as part of the provision and planning for services to users].


11.  	Claim 12, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S.2020/0221518 A1) in view of Ma (U.S. Pub No 2016/0149622 A1).

12. Schmitz discloses a computerized method for operating a wireless device within a wireless network having a plurality of base stations, the computerized par 0146, Common examples of user routine data include e.g., geo-tracking data, social media posts, financial transaction records, call and messaging data, nearby user data, nearby base station and access point data. More generally, user routine data may include, without limitation, any variation and/or combination of e.g., geographic location, velocity, acceleration, time and/or date stamps, frequency, accumulated time, activity data]; storing the obtained data [par 0075, In one exemplary embodiment, devices store routine usage data and neighboring device data. The routine usage data and neighboring device data is analyzed via e.g., machine learning and/or other heuristics to determine a set of "routine rules" and/or "routine trigger" conditions]; repeating the detecting, obtaining and storing for at least a second of the plurality of base stations [par 0163, In another exemplary embodiment, user routine data maybe aggregated and/or consolidated directly between the multiple different devices. For example, a first device may track nearby devices (a listing of candidate neighbor devices); over a number of repeated contact with a specific second device, the first device may contact the second device to exchange]; evaluating the stored obtained data [par 0142, a device collects user routine data. In one exemplary embodiment, the device is a user device associated with a user (e.g., a laptop, phone, tablet, personal fitness device, personal media device and/or other personal device). In other embodiments, the device (e.g., a base station, an access point, a network controller, or other networking entity) may be tracking a user device. In still other embodiments, the device (e.g., paypoint, Internet of Things (loT), cameras, beacons, and/or any number of other active or passive monitoring devices) may be collecting the ephemera of user data that is thrown off by any number of personal interactions], and establishing a configuration of the wireless device based at least on the evaluating the stored obtained data for the first and at least second base stations, the configuration comprising selection of a different permutation of one or more of the plurality of radio apparatus and one or more of the plurality of base stations between which to establish wireless connections for provision of broadband wireless service via the wireless device [par 0130, the fog networking opportunity between the first and second user at the coffee shop 302B disappears as soon as the first user has selected path 306A. In this example, once the users have made their route selections for the morning, only the first user and the third user have an opportunity to create a fog network (barring non-routine delays). In other words, determining who will be at a specific time and location based on actual observable events is substantially less onerous than trying to orchestrate fog networks as they occur, or to predict fog networks based only on collected routine data], the one or more of the plurality of radio apparatus comprising at least a different portion of the plurality of radio apparatus than the at least first portion of the plurality of radio apparatus [par 0167, In contrast, the user may consume fog network resources during leisure periods when he would like to preserve his own device resources and/or even extend his performance beyond the device capabilities. In some variants, the user may further identify particular users to network with e.g., for privacy reasons. For example, a user may only wish to form fog networks with people that are of his own social network or workplace. Similarly, a parent may restrict their children's devices to only accept connections to specific people].
 	Schmitz fail to show the wireless device comprising a plurality of radio apparatus disposed at varying azimuth angles
 	In an analogous art Ma show the wireless device comprising a plurality of radio apparatus disposed at varying azimuth angles [par 0066, Their mutual interference may not be worse than in a 6 sector communications system case. The UE feedback using the codebook may clearly identify the UE location in the azimuth angle, enabling the pairing of the UEs. When ignoring certain 3GPP LTE technical standards release 8 (R8) limitations on MU-MIMO scheduling]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz and Ma because provide a system and method for multi-user multiple input multiple output (MU-MIMO) communications.

15. Schmitz ad MA creates the computerized method of Claim 12, further comprising establishing a wireless connection with each of the first and at least one second connectable base stations; and wherein the obtaining data comprises using a performance client process operative to execute on the wireless device to obtain at least one of throughput, latency, jitter, or BER (bit error rate) data for the connections [Schmitz, par 0149, In another such example, user routine data collection may only occur when there is sufficient power, memory, and/or processing capability to monitor user behavior. Common examples of system considerations include e.g., device resources and considerations (the aforementioned memory and processing capability as well as e.g., bandwidth, current tasks, prioritization schemes, etc.), network resources and considerations (e.g., network congestion, traffic load, quality of service, etc.), user considerations (e.g., user experience, responsiveness, latency, throughput, power consumption, performance, etc.) Still other considerations and/or triggering events may be used to collect user routine data].


20. Schmitz and MA provides the computerized method of Claim 12, wherein the wireless connections established between the different permutation of the one or more of the plurality of radio apparatus and the one or more of the plurality of base stations comprises one of (i) wireless connections between one of the plurality of apparatus and one or more of the one or more of the plurality of base stations, or (ii) wireless connections between one or more of the plurality of radio apparatus and one of the one or more of the plurality of base stations [par 0130, the fog networking opportunity between the first and second user at the coffee shop 302B disappears as soon as the first user has selected path 306A. In this example, once the users have made their route selections for the morning, only the first user and the third user have an opportunity to create a fog network (barring non-routine delays). In other words, determining who will be at a specific time and location based on actual observable events is substantially less onerous than trying to orchestrate fog networks as they occur, or to predict fog networks based only on collected routine data]


13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S.2020/0221518 A1) in view of Ma (U.S. Pub No 2016/0149622 A1) in further view of Chakraborty et.al. (U.S. Pub No 2017/0140073 A1)

13. Schmitz and Ma disclose the computerized method of Claim 12, Schmitz and Ma fail to show wherein the obtaining the first connectable base station comprises identifying the first connectable base station via logic operative on one or more configurable logic blocks (CLBs) of a logic array of the wireless device, the obtained data relating to one or more radio frequency (RF) parameters associated with RF transmissions by the first base station.
 	In an analogous art Chakraborty show wherein the obtaining the first connectable base station comprises identifying the first connectable base station via logic operative on one or more configurable logic blocks (CLBs) of a logic array of the wireless device [par 0058, Presentation module 796 may include a graphical user interface (GUI) displayable on a display screen, and facilitate definition of one or more constraints and selection of base elements associated with a circuit design. Placement module 798 may map the selected base elements of the circuit design into one or more configurable logic blocks of an FPGA platform, implement the defined placement constraints associated with the base elements], the obtained data relating to one or more radio frequency (RF) parameters associated with RF transmissions by the first base station [par 0054, A "modulated data signal" maybe a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, communication media may include wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, radio frequency (RF), microwave, infrared (IR) and other wireless media]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Ma, and Chakrabooty because provide design automation of large adders and counters on field programmable gate arrays (FGPAs) through constrained placement.

16. Schmitz ad Ma defines the computerized method of Claim 15, Schmitz and Ma fail to show wherein the establishing a configuration comprises: selecting two of the one or more of the established wireless connections to provide multi-path service for a common application operative on the wireless device, the multi-path service utilizing a plurality of CLBs of a logic array apparatus of the wireless device.
 	In an analogous art Chakraborty show wherein the establishing a configuration comprises: selecting two of the one or more of the established wireless connections to provide multi-path service for a common application operative on the wireless device, the multi-path service utilizing a plurality of CLBs of a logic array apparatus of the wireless device [par 0057, 0058, Processor 790 may also communicate with data sources 760 configured to store circuit design related information. Upon completion, circuit designs (placement outputs) may be provided to a user through output devices 750 or directly to FPGA programming devices. Placement module 798 may map the selected base elements of the circuit design into one or more configurable logic blocks of an FPGA platform, implement the defined placement constraints associated with the base elements, and generate the placement output for the circuit design based on the mapped base elements and the placement constraints. Placement data 792 and constraint data 794 maybe used by processor 790 in conjunction with the placement module 798 to perform automated FPGA circuit design].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Ma, and Chakrabooty because provide design automation of large adders and counters on field programmable gate arrays (FGPAs) through constrained placement.


13.  	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S.2020/0221518 A1) in view of Ma (U.S. Pub No 2016/0149622 A1) in further view of Ahmavaara (U.S. Pub No. 2019/0364435 A1)

14. Schmitz and Ma create the computerized method of Claim 12, Schmitz and Ma fail to show wherein the detecting comprises detecting the first base station utilizing 3GPP protocols for detection within a Citizens Broadband Radio Service (CBRS) frequency band within which the first base station is operating as a Citizens Broadband Radio Service Device (CBSD), the wireless device configured to scan the CBRS frequency band.
 	In an analogous art Ahmavaara show wherein the detecting comprises detecting the first base station utilizing 3GPP protocols for detection within a Citizens Broadband Radio Service (CBRS) frequency band within which the first base station is operating as a Citizens Broadband Radio Service Device (CBSD), the wireless device configured to par 0008, The CBSDs, or parts thereof, may be incorporated in radio nodes within RANs along with other devices and networks. In this regard as illustrated in FIG. 1C, in the new CBRS framework, the 150 MHz CBRS frequency band 100 will be divided into fifteen 10-MHz channels 106(1)-106(15). Other divisions are also possible and a division to fifteen 10-MHz channels 106(1)-106(15) is illustrated as an example of one possible division].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz, Ma, and Ahmavaara because systems and methods for dynamic allocation of spectrum among cross-interfering radio nodes of wireless communications systems.


14.  	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (U.S.2020/0221518 A1) in view of Chakraborty et.al. (U.S. Pub No 2017/0140073 A1) in further view of Laneman et al. (U.S. Pub No 2016/0150415 A1).


19. Schmitz, Chakrabooty, and Su defines the IC of Claim 10, Schmitz, Chakrabooty, and Su fail to show wherein at least a portion of the first one or more radio apparatus and at least a portion of the second one or more radio apparatus each comprises an interface compliant with a 3GPP (Third Generation Partnership Project)-based communication protocol and configured to operate in at least one quasi-licensed frequency band between 3.550 and 3.70 GHz.
par 0031, The techniques of the present disclosure are applicable to any number of tiers of users. For example, the FCC has approved a three-tier Citizens Broadband Radio Service (3.550 GHz-3.700 GHz) having incumbent access users (authorized federal or certain satellite service providers protected from interference from lower tiers), priority access licensed users (who can competitively bid on portions of the spectrum), and general authorized access users who can use any band not assigned to a higher tier and who may opportunistically operate on unused priority access channels].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Schmitz and Laneman because a spectrum sensing system for identifying a spectrum opportunity in a sparse wideband spectrum.



Response to Arguments

However, nowhere does Schmitz appear to expressly or inherently describe changing configuration of at least one of the plurality of radio apparatus based at 

The examiner respectfully disagrees Schmitz shows the device can be configured to define a result the device may identify to routine triggers, and the network may assign routine rules based on various network conditions in paragraph 0166.



Schmitz does not appear to teach or suggest selection of a different permutation of one or more of the plurality of radio apparatus and one or more of the plurality of base stations between which to establish wireless connections for provision of broadband wireless service via the wireless device, where the one or more of the plurality of radio apparatus comprises at least a different portion of the plurality of radio apparatus than the at least first portion of the plurality of radio apparatus, as would be required to meet the features of Claim 12 as amended herein. Ma appears to be similarly silent as to at least the above feature of amended Claim 12. Thus, Applicant submits that neither Schmitz nor Ma, whether taken alone or in combination, teaches or suggests the aforementioned feature of Claim 12 as 

The applicant argument is moot in view of newly rejected claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468